UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7165




UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus



FRANK W. BALLANCE, JR.,


                                              Defendant - Appellant.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:04-cr-00282-BO: 5:06-cv-00365-BO)


Submitted:   October 18, 2007             Decided:   October 26, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank W. Ballance, Jr., Appellant Pro Se. Stephen Aubrey West,
Dennis M. Duffy, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Frank Ballance seeks to appeal the district court’s order

granting in part and denying in part the Government’s motion to

dismiss Ballance’s 28 U.S.C. § 2255 (2000) motion.        The Government

moved to dismiss Ballance’s appeal as interlocutory.         This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).          The order Ballance seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.    Accordingly, we grant the Government’s motion

and dismiss the appeal for lack of jurisdiction.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -